DETAILED ACTION
The response filed on 05/16/2022 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 21, 22 and 23 are amended.
New claims 36-37 are added.
Claims 1 and 21-37 are currently pending for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Haoliang Chen (Reg. No. 79,041) on 24 & 26 May 2022.
The application has been amended as follows: 
IN THE CLAIM(S):
Please amend claims 1 and 21-23, and cancel claims 36-37 as follows:

1. (Currently Amended) A communication method, for a communications network including network slices, the method, comprising:
accessing, by a terminal device, at least one target radio access network (RAN) sub-network based on a service requirement of the terminal device, wherein when accessing the at least one target RAN sub-network, the terminal device first accesses a public RAN sub-network, and then redirects to the at least one target RAN sub-network from the public RAN sub-network; and
communicating, by the terminal device, with a network device by using the at least one target RAN sub-network, wherein a plurality of RAN sub-networks accessed by the terminal device comprise the at least one target RAN sub-network, wherein a plurality of radio bearers established for the terminal device are mapped to the plurality of RAN sub-networks respectively, wherein the at least one target RAN sub-network corresponds to a core-net (CN) sub-network, wherein the at least one target RAN sub-network and the CN sub-network form a network slice that satisfies the service requirement, wherein the plurality of RAN sub-networks correspond to a plurality of  CN sub-networks respectively, wherein the plurality of RAN sub-networks and the plurality of CN sub-networks form a plurality of network slices respectively, wherein the plurality of network slices use a uniform mobility management manner for the terminal device, wherein the uniform mobility management manner comprises a uniform mobility management function for a plurality of terminal devices, wherein the at least one target RAN sub-network comprises at least one of the following: a physical layer protocol layer, a media access control protocol layer, a radio link control protocol layer, or a packet data convergence protocol layer, and wherein the at least one target RAN sub-network shares one or more of the following functions with other RAN sub-network: a scheduling function of a MAC layer protocol, a function of multiplexing, a function of demultiplexing, a function of random access, a function of HARQ control, or a function of logical channel  prioritization;
wherein the accessing, by the terminal device, at least one target RAN sub-network based on a service requirement of the terminal device includes: 
determining, by the terminal device, the at least one target RAN sub-network based on the service requirement; 
detecting, by the terminal device, a synchronization signal of the at least one target RAN sub-network; and 
accessing, by the terminal device, the at least one target RAN sub-network based on the synchronization signal.

21. (Currently Amended) An apparatus applied for a terminal device and for a communications network including network slices, the apparatus comprising:
at least one processor; and
a memory storing instructions, wherein the instructions instruct the at least one processor to perform operations comprising:
accessing at least one target radio access network (RAN) sub-network based on a service requirement of the terminal device, wherein when accessing the at least one target RAN sub-network, the terminal device first accesses a public RAN sub-network, and then redirects to the at least one target RAN sub-network from the public RAN sub-network; and
communicating with a network device by using the at least one target RAN sub-network, wherein a plurality of RAN sub-networks accessed by the terminal device comprise the at least one target RAN sub-network, wherein a plurality of radio bearers established for the terminal device are mapped to the plurality of RAN sub-networks respectively, wherein the at least one target RAN sub-network corresponds to a core-net (CN) sub-network, wherein the at least one target RAN sub-network and the CN sub-network form a network slice that satisfies the service requirement, wherein the plurality of RAN sub-networks correspond to a plurality of  CN sub-networks respectively, wherein the plurality of RAN sub-networks and the plurality of CN sub-networks form a plurality of network slices respectively, wherein the plurality of network slices use a uniform mobility management manner for the terminal device, wherein the uniform mobility management manner comprises a uniform mobility management function for a plurality of terminal devices, wherein the at least one target RAN sub-network comprises at least one of the following: a physical layer protocol layer, a media access control protocol layer, a radio link control protocol layer, or a packet data convergence protocol layer, and wherein the at least one target RAN sub-network shares one or more of the following functions with other RAN sub-network: a scheduling function of a MAC layer protocol, a function of multiplexing, a function of demultiplexing, a function of random access, a function of HARQ control, or a function of logical channel  prioritization;
wherein the accessing at least one target RAN sub-network based on a service requirement of the terminal device includes: 
determining, by the terminal device, the at least one target RAN sub-network based on the service requirement; 
detecting, by the terminal device, a synchronization signal of the at least one target RAN sub-network; and 
accessing, by the terminal device, the at least one target RAN sub-network based on the synchronization signal.

22. (Currently Amended) A communication method for a communications network including network slices, the method comprising:
providing access, by a network device, at least one target radio access network (RAN) sub-network based on a service requirement of a terminal device, to the terminal device; wherein the at least one target RAN sub-network is determined based on the service requirement, and the at least one target RAN sub-network is accessed based on a synchronization signal of the at least one target RAN sub-network, and wherein when accessing the at least one target RAN sub-network, the terminal device first accesses a public RAN sub-network, and then redirects to the at least one target RAN sub-network from the public RAN sub-network; and 
communicating, by the network device, with the terminal device by using the at least one target RAN sub-network, wherein a plurality of RAN sub-networks accessed by the terminal device comprise the at least one target RAN sub-network, wherein a plurality of radio bearers established for the terminal device are mapped to the plurality of RAN sub-networks respectively, wherein the at least one target RAN sub-network corresponds to a core-net (CN) sub-network, wherein the at least one target RAN sub-network and the CN sub-network form a network slice that satisfies the service requirement, wherein the plurality of RAN sub-networks correspond to a plurality of  CN sub-networks respectively, wherein the plurality of RAN sub-networks and the plurality of CN sub-networks form a plurality of network slices respectively, wherein the plurality of network slices use a uniform mobility management manner for the terminal device, wherein the uniform mobility management manner comprises a uniform mobility management function for a plurality of terminal devices, wherein the at least one target RAN sub-network comprises at least one of the following: a physical layer protocol layer, a media access control protocol layer, a radio link control protocol layer, or a packet data convergence protocol layer, and wherein the at least one target RAN sub-network shares one or more of the following functions with other RAN sub-network: a scheduling function of a MAC layer protocol, a function of multiplexing, a function of demultiplexing, a function of random access, a function of HARQ control, or a function of logical channel  prioritization.

23. (Currently Amended) An apparatus applied for a network device and for a communications network including network slices, the apparatus comprising:
at least one processor; and
a memory storing instructions, wherein the instructions instruct the at least one processor to perform operations comprising:
providing access, at least one target radio access network (RAN) sub-network based on a service requirement of a terminal device, to the terminal device; wherein the at least one target RAN sub-network is determined based on the service requirement, and the at least one target RAN sub-network is accessed based on a synchronization signal of the at least one target RAN sub-network, and wherein when accessing the at least one target RAN sub-network, the terminal device first accesses a public RAN sub-network, and then redirects to the at least one target RAN sub-network from the public RAN sub-network; and
communicating, with the terminal device by using the at least one target RAN sub-network, wherein a plurality of RAN sub-networks accessed by the terminal device comprise the at least one target RAN sub-network, wherein a plurality of radio bearers established for the terminal device are mapped to the plurality of RAN sub-networks respectively, wherein the at least one target RAN sub-network corresponds to a core-net (CN) sub-network, wherein the at least one target RAN sub-network and the CN sub-network form a network slice that satisfies the service requirement, wherein the plurality of RAN sub-networks correspond to a plurality of  CN sub-networks respectively, wherein the plurality of RAN sub-networks and the plurality of CN sub-networks form a plurality of network slices respectively, wherein the plurality of network slices use a uniform mobility management manner for the terminal device, wherein the uniform mobility management manner comprises a uniform mobility management function for a plurality of terminal devices, wherein the at least one target RAN sub-network comprises at least one of the following: a physical layer protocol layer, a media access control protocol layer, a radio link control protocol layer, or a packet data convergence protocol layer, and wherein the at least one target RAN sub-network shares one or more of the following functions with other RAN sub-network: a scheduling function of a MAC layer protocol, a function of multiplexing, a function of demultiplexing, a function of random access, a function of HARQ control, or a function of logical channel  prioritization.

36.-37.	(Canceled)

Response to Arguments
Applicant’s arguments, see Remarks (on page 9-13), filed 05/16/2022, have been fully considered and are persuasive because independent claims 1, 21, 22 and 23 have been written into independent form by incorporating the subject matter of dependent claims 36 and 37 respectively via Examiner’s Amendment as reflected set forth in above.  Therefore, the 35 U.S.C. § 103 rejections of claims 1 and 21-35 have been withdrawn.  

Allowable Subject Matter
Claims 1 and 21-35 (renumbered as 1-16) are allowed.
The following is an examiner’s statement of reasons for allowance:
I.	Claims 1, 21, 22 and 23 are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and the Applicant’s persuasive arguments in combination with Examiner’s Amendment as reflected set forth in above.
Claims 24-35 are found allowable due to their dependence upon an already allowed claim(s) and lacking any technical errors.

II. 	Claims 1 and 21-35 (renumbered as 1-16) are allowable over obviousness-type non-statutory double patenting rejection on these claims with the co-pending application of U.S. Application Number 16/120,431 since the applicant has filed the terminal disclaimer which has been accepted and recorded.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462